Case: 21-1024    Document: 63    Page: 1   Filed: 07/20/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                SHURE INCORPORATED,
                   Plaintiff-Appellant

                            v.

                    CLEARONE, INC.,
                    Defendant-Appellee
                  ______________________

                        2021-1024
                  ______________________

    Appeal from the United States District Court for the
 Northern District of Illinois in No. 1:17-cv-03078, Judge
 Edmond E. Chang.
                 ______________________

                  Decided: July 20, 2021
                  ______________________

     J. DEREK MCCORQUINDALE, Finnegan Henderson
 Farabow Garrett & Dunner LLP, Reston, VA, argued for
 plaintiff-appellant. Also represented by ALEXANDER
 MICHAEL BOYER, ELLIOT COOK, LUKE HAMPTON
 MACDONALD; VLADIMIR AREZINA, VIA Legal, LLC, Chicago,
 IL.

    CHRISTINA MARIE RAYBURN, Hueston Hennigan LLP,
 Newport Beach, CA, argued for defendant-appellee. Also
Case: 21-1024    Document: 63     Page: 2    Filed: 07/20/2021




 2                     SHURE INCORPORATED   v. CLEARONE, INC.



 represented by DOUGLAS DIXON, SOURABH MISHRA; KAREN
 YOUNKINS, Los Angeles, CA.
                 ______________________

 Before MOORE, Chief Judge, PROST and O’MALLEY, Circuit
                        Judges.
 MOORE, Chief Judge.
     In August 2019, the Northern District of Illinois issued
 a preliminary injunction prohibiting Shure from taking
 various actions relating to its ceiling tile beamforming mi-
 crophone array product, the MXA910:
     Shure shall cease manufacturing, marketing, and
     selling the MXA910 to be used in its drop-ceiling
     mounting configuration, including marketing and
     selling the MXA910 in a way that encourages or al-
     lows integrators to install it in a drop-ceiling
     mounting configuration.
 J.A. 119 (emphasis added). The MXA910 had four instal-
 lation configurations, only one of which, the drop-ceiling
 mounting configuration, potentially infringed. However,
 during bond briefing, Shure explained that it could “not
 control which configuration is used,” so halting sales “in
 one configuration effectively halts sales in all configura-
 tions.” J.A. 2311. The injunction prohibits Shure from sell-
 ing a product that “allows” integrators to install it in a
 drop-ceiling mounting configuration. Because Shure could
 not prevent integrators from installing the MXA910 in that
 configuration, Shure was prohibited from selling it alto-
 gether. From the bond briefing, it is clear that Shure un-
 derstood the preliminary injunction to prevent all MXA910
 sales. Id. Shure did not appeal the preliminary injunction;
 instead, it attempted to design around and released the
 MXA910-A.
    ClearOne moved for an order holding Shure in con-
 tempt, arguing Shure’s commercial activities relating to
Case: 21-1024    Document: 63      Page: 3   Filed: 07/20/2021




 SHURE INCORPORATED   v. CLEARONE, INC.                    3



 the MXA910-A violated the preliminary injunction. The
 district court determined that the MXA910-A was not col-
 orably different from the MXA910 and that Shure’s
 MXA910-A was designed in a way that allows integrators
 to install it flush with most ceiling grids in the allegedly
 infringing drop-ceiling mounting configuration. J.A. 24,
 34. Accordingly, the district court held Shure in contempt
 for violating the preliminary injunction and ordered it not
 to “manufacture, market, or sell the MXA910-A (to the ex-
 tent that it still has any MXA910-As to sell).” J.A. 34.
 Though we do not have jurisdiction over a contempt order
 under the current posture of the case, Shure argues this
 Court has jurisdiction under 28 U.S.C. § 1292(a)(1) because
 the contempt order modified the injunction.
     Shure argues the district court expanded the prelimi-
 nary injunction when it enjoined all sales of the MXA910-
 A, instead of just prohibiting the MXA910-A when used in
 a drop-ceiling mounting configuration. The preliminary in-
 junction’s plain language and Shure’s representations dur-
 ing bond briefing demonstrate why this case lacks merit.
 The district court’s contempt order determined the
 MXA910-A was a colorable imitation of the MXA910 and
 faithfully applied the preliminary injunction—which
 barred sales if the product was capable of being installed
 in a drop-ceiling mounting configuration. To the extent
 Shure believes the preliminary injunction is too broad, it
 should have appealed that order. The order before us does
 not modify the injunction, and therefore, we have no juris-
 diction over this interlocutory appeal. Accordingly, we dis-
 miss.
                       DISMISSED
                           COSTS
 Costs to ClearOne.